NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 11 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-50365

                Plaintiff-Appellee,             D.C. No. 3:17-cr-00856-LAB

 v.
                                                MEMORANDUM*
DANIEL ISRAEL PALOMINO,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                             Submitted July 10, 2018**

Before:      CANBY, W. FLETCHER, and CALLAHAN, Circuit Judges.

      Daniel Israel Palomino appeals from the district court’s judgment and

challenges the 100-month sentence imposed following his guilty-plea conviction

for importation of methamphetamine, in violation of 21 U.S.C. §§ 952 and 960.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Palomino contends that the district court erred by denying his request for a

minor role adjustment under U.S.S.G. § 3B1.2. He argues that the court

improperly compared him to the typical courier, rather than his co-participants in

the offense, and erred in discounting his lack of proprietary interest in the drugs

and ignorance about the drug-trafficking organization. We review the district

court’s interpretation of the Guidelines de novo and its application of the

Guidelines to the facts for abuse of discretion. See United States v. Gasca-Ruiz,

852 F.3d 1167, 1170 (9th Cir. 2017) (en banc).

      The record shows that the district court properly compared Palomino to his

co-participants in the offense, both named and unnamed, see United States v. Diaz,

884 F.3d 911, 916-17 (9th Cir. 2018), and denied the minor role adjustment after

considering each of the factors listed in the commentary to the Guideline, see

U.S.S.G. § 3B1.2 cmt. n.3(C). The court’s limited discussion of other couriers

does not show that it misapplied the Guideline. Moreover, the court’s decision to

deny the minor role reduction in light of Palomino’s six prior successful drug

crossings and the large amount of methamphetamine, and to accord little weight to

Palomino’s lack of propriety interest in the drugs and limited knowledge about the

drug organization, was not an abuse of discretion. See United States v. Quintero-

Leyva, 823 F.3d 519, 523 (9th Cir. 2016).

      AFFIRMED.


                                          2                                    17-50365